PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/746,876
Filing Date: 22 Jan 2013
Appellant(s): Connors, Robert, W.



__________________
Robert W. Connors
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/03/2021 and 06/25/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The previous lack of antecedent basis rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is no longer applicable based on the 01/04/2021 after-final amendment was entered.
(2) Response to Argument
The Argument begins by discussing the legal standards for obviousness and describing the background of the claimed invention and the prior art.
The Argument then addresses the primary reference, US 20040251252 A1 to Reale (“Reale”). The Argument asserts that, other than its ability to heat items, Reale has no connection with the present claims or the problem they solve and that Reale does not event heat food items; it heats parts for press-fitting. The Argument further states that Reale fills its microwave with a gel and that no reasonable person would place a food item in such a gel such that one of skill looking at Reale, even in the light of the prior art as a whole, is provided no inkling, hint or clue as to the structure and advantages of the present claims. In response to applicant's argument that Reale provides no inkling, hint or clue as to the advantages of the present claims, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & 
The Argument next asserts that the text in paragraphs [0024] and [0025] of Reale fails to teach Claim 1 and the other dependent claims for many reasons. The Argument asserts that the paragraphs make no mention of providing two surfaces upon which microwave 10 may be set for operation and the paragraphs discuss placing door 12 on the top of the microwave and filling the microwave with a microwaveable gel 18 such that placing microwave 10 on any other surface than the one shown in Fig. 2 of Reale reproduced below would allow microwaveable gel 18 with door 12 open to flow or spill out of the microwave, which is obviously not workable or desirable in light of the teachings of Reale, wherein the microwaveable gel 18 is critical. However, as noted above, the microwave of Reale can be used with or without the cooking medium 18. In response to applicant's argument that placing, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the microwave of Reale has a door. One of ordinary skill in the art would have known that closing the door before placing the microwave on a side would prevent spillage. It has been well-known in the cooking arts that closing the top of a container with fluids prevents spillage.

In addition, the remarks state that Reale additionally fails to teach food items at all, let alone structure for their placement. The remarks continue, stating that Reale is not concerned with placing food on a surface of the microwave, it is unclear whether the components 20 and 22 of Reale that are heated ever reach an inner surface of microwave 10 or instead become suspended within the microwaveable gel 18 and that Reale does discuss the desirability of having uniform heating (see paragraph [0024] above), which would be better achieved if microwaveable gel 18 touched all surfaces of components 20 and 22 when suspended in the gel instead of having a side of the components contacting a wall of microwave 10. However, the claims are directed to the microwave, not the food. The food is the material or article worked upon by the microwave and inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims per MPEP 2115.


    PNG
    media_image2.png
    741
    1239
    media_image2.png
    Greyscale

Fig. 2 shows a hinge as claimed as seen in the annotations above. The remarks also assert that paragraphs [0024] and [0025] likewise fail to teach a user interface surface separated from a hinged outer surface by the two surfaces upon which the microwave may be set for operation for at least the reasons that Reale does not teach the first and second surfaces or a hinged surface. However, the user interface surface separated from a hinged outer surface by the two surfaces upon which the microwave may be set for operation is also seen in Fig. 2.
The remarks conclude that, for each of the multiple reasons discussed above, Reale fails to teach Claim 1 and claims 5, 8, 12, 19, 26, 29 and 35 each include at least some of the distinguishing 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Eric Stapleton
/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN M JONAITIS/Primary Examiner, TC3700 TQAS Detailee                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.